PER CURIAM.
This matter comes up on motion of respondent to dismiss an appeal taken by the defendants in the above-entitled action on the grounds:
1. That no opening brief and points and authorities have been served or filed in the above-named court within thirty *526clays from the date of the filing of the transcript herein, or at all, as provided by the rules of this court.
2. That no extension of time for the filing of- the same has ever been granted, either by stipulation or affidavit, or at all.
The appellants have not even attempted to file any brief or any points or authorities, excepting only the reply affidavit of C. J. Novotny in opposition to the motion to dismiss. In said reply affidavit there is no sufficient reason given for the failure to comply with the rules of the court.
The appeal is therefore dismissed.